     Case 3:18-cv-00471-HDM-WGC Document 33 Filed 10/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8
      HEIDI HOWE,                               Case No. 3:18-cv-00471-HDM-WGC
 9
                               Plaintiff,                   ORDER
10          v.
11    WASHOE COUNTY SHERIFF’S OFFICE;
      CHUCK ALLEN,
12
                             Defendants.
13

14         Plaintiff Heidi Howe initiated this action on October 3, 2018,

15    with the filing of a complaint asserting four claims: (1) Title

16    VII retaliation; (2) breach of contract; (3) Title VII hostile

17    work environment; and (4) negligent supervision and training. (ECF

18    No. 1). The defendants moved to dismiss the complaint on several

19    grounds. In relevant part, they argued that the plaintiff’s Title

20    VII claims were time barred because she did not timely file her

21    Equal Employment Opportunity Commission (“EEOC”) charge, that her

22    negligent training and supervision claim was also untimely, and

23    that the plaintiffs’ Title VII and breach of contract claims

24    against Allen in his official and individual capacity should be

25    dismissed. (ECF No. 11). The plaintiff, in opposition, conceded

26    her negligent training claim was not timely and stipulated to the

27    claim’s dismissal. The plaintiff also conceded that she did not

28


                                            1
     Case 3:18-cv-00471-HDM-WGC Document 33 Filed 10/23/20 Page 2 of 3


 1    intend to hold Allen liable in his individual capacity. (ECF No.

 2    13).

 3           The court granted the motion to dismiss, concluding that the

 4    plaintiff’s Title VII claims were time-barred because her EEOC

 5    charge was not filed within 180 days of the alleged discriminatory

 6    conduct and her Nevada Equal Rights Commission (“NERC”) charge was

 7    not filed within 300 days of the alleged discriminatory conduct.

 8    The court also dismissed, pursuant to the plaintiff’s stipulation,

 9    her negligent training and supervision claim and the claims against

10    Allen in his individual capacity. (ECF NO. 16).

11           The Ninth Circuit reversed on appeal. The court concluded

12    that because Nevada has its own Fair Employment Practice Agency

13    and a workshare agreement with the EEOC, the plaintiff had at least

14    240 days and -- if NERC waives the 60-day deferral period -- up to

15    300 days to file her charge with either agency. (ECF No. 21 at 2).

16    As the plaintiff initiated EEOC proceedings 295 days after the

17    latest alleged discriminatory action, the plaintiff’s Title VII

18    claims would be timely only if NERC has waived the 60-day deferral

19    period. The Court of Appeals therefore remanded for consideration

20    of the state’s workshare agreement and whether NERC waives the 60-

21    day deferral period. (ECF No. 21).

22           Following remand, the defendants filed another motion to

23    dismiss (ECF No. 24). The plaintiff has opposed (ECF No. 32), and

24    the defendants have replied (ECF No. 29).

25           In their briefs, neither side has addressed the issue posed

26    by the Court of Appeals on remand.        Accordingly, the court will

27    reserve on that issue until any motion for summary judgment is

28    filed.


                                          2
     Case 3:18-cv-00471-HDM-WGC Document 33 Filed 10/23/20 Page 3 of 3


 1         In the second motion to dismiss, the defendants raise numerous

 2    arguments,   most   of   which   are       more   appropriately   raised   and

 3    considered on summary judgment. However, on the basis of the

 4    plaintiff’s concessions, and because the Ninth Circuit’s opinion

 5    does not mandate a different result, the court will again dismiss

 6    the plaintiff’s negligent training and supervision claim and the

 7    claims asserted against Allen in his individual capacity. As to

 8    all remaining claims, the motion to dismiss will be denied without

 9    prejudice to renew as a motion for summary judgment following the

10    close of discovery.

11         In accordance with the foregoing, IT IS THEREFORE ORDERED

12    that the defendants’ motion to dismiss (ECF No. 24) is GRANTED IN

13    PART and DENIED IN PART.     The motion to dismiss the claims against

14    defendant Allen in his individual capacity is GRANTED. The motion

15    to dismiss the plaintiff’s fourth cause of action for negligent

16    training and supervision is GRANTED. In all other respects, the

17    motion is DENIED WITHOUT PREJUDICE to renew as a motion for summary

18    judgment at the close of discovery.

19         IT IS SO ORDERED.

20         DATED: This 23rd day of October, 2020.
21

22                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                             3
